      Case 1:19-cr-00281-LGS Document 48 Filed 11/11/20 Page 1 of 1




                                            Nov. 9, 2020
                                 Application Granted. Defendant Lincoln Acosta's sentencing
The Honorable Lorna G. Schofield hearing is adjourned to February 18, 2021 at 11:00 a.m.
United States District Judge     Defendant's pre-sentencing submission, if any, shall be filed on or
Southern District of New York    before January 25, 2021. The Clerk of the Court is directed to
40 Centre Street                 terminate the letter motion at docket number 47.
New York, NY 10007                  Dated: November 10, 2020
                                    New York, New York
              Re: United States v. Lincoln Acosta
                    19 CR 281 (LGS)

Dear Judge Schofield:

       By this letter motion I respectfully seek an adjournment of Mr. Acosta’s
sentencing from its present date, Nov. 12, 2020, for a period of 60 days. Assistant
United States Attorney Alexandra Rothman does not object to the application.

         I have not been able to meet with Mr. Acosta since mid-February 2020. MCC
visitation was suspended then, and remained under suspension into September, by
which time Mr. Acosta had been moved to the Westchester County Jail. I am
attempting to arrange an in-person legal visit with him, as my understanding is that
video conferences with inmates at that facility are not confidential. But as of today, I
have not been to have a private conversation with my client. I have not reviewed the
final Presentence Report with him; neither have I been able to complete his
sentencing submission.

       Accordingly the defense is not prepared to proceed to sentencing on the
current schedule, and respectfully seeks a further adjournment to a date convenient to
the Court approximately 60 days hence. I apologize to the Court for any
inconvenience caused by filing this letter motion belatedly.


                                            Sincerely,


                                            David Wikstrom
